Citation Nr: 1230191	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-17 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for lumbar spine osteoarthritis with extruded disc fragment at the L3-4 level.

2.  Entitlement to an evaluation in excess of 40 percent for residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIV, with fracture of the left femur and 1.25 inch shortening of the left lower extremity. 

3.  Entitlement to an evaluation in excess of 20 percent for fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee prior to October 30, 2007, and in excess of 30 percent from October 30, 2007.

4.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity weakness and pain.




REPRESENTATION

Appellant represented by:	Carol Scott, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, D.N., and P.P.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia. 

The Veteran appeared at a hearing before a local hearing officer at the RO in May 2008 and at a Central Office hearing before the undersigned Acting Veterans Law Judge in May 2010.   In October 2010, the Board remanded the claims for additional development.

The issues of entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected disabilities, has not yet been adjudicated by the RO.  Thus, the Board has no jurisdiction over that claim and refers it to the RO.

In June 2012, the RO granted service connection for arthritis and limitation of motion of the left hip.  The Veteran has not appealed that decision.  The RO also implemented the October 2010 Board decision and granted service connection for the second gunshot wound to the femur, Muscle Group XIII, merging that disability with the already service-connected Muscle Group XIV currently on appeal.


FINDINGS OF FACT

1.  Since February 26, 2004, the effective date of service connection, the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire spine.

2.  Throughout the pendency of the appeal, the Veteran's residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIV, with comminuted fracture of the left femur and 1.25 inch shortening of the left lower extremity, has been manifested by a severe muscle injury.

3.  Prior to October 30, 2007, the Veteran's fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee, has been manifested by weakness of 4/5, pain, and limitation of extension less than 15 degrees.

4.  Since October 30, 2007, the Veteran's fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee, has been manifested by weakness of 4/5, pain, and limitation of extension greater than 15 degrees but less than 20 degrees.

5.  Since February 26, 2004, the effective date of service connection, the Veteran's weakness and pain of the right lower extremity has been manifested by neurological impairment that approximates no more than moderate incomplete paralysis.




CONCLUSIONS OF LAW

1.  Since February 26, 2004, the effective date of service connection, the criteria for a rating in excess of 50 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5238, 5242, 5243 (2011).

2.  Throughout the pendency of the appeal, the criteria for a rating in excess of 40 percent for residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIV, with fracture of the left femur and 1.25 inch shortening of the left lower extremity have not been met; the criteria for an extra-schedular rating have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.32, 4.40, 4.45, 4.73, Diagnostic Code 5341 (2011). 

3.  Prior to October 30, 2007, the criteria for a rating higher than 20 percent for the Veteran's fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.32, 4.25, 4.26, 4.71a, Diagnostic Codes 5326, 5261, 8520 (2011).

4.  Since October 30, 2007, the criteria for a rating higher than 30 percent for the Veteran's fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.32, 4.25, 4.26, 4.71a, Diagnostic Codes 5326, 5261, 8520 (2011).

5.  Since February 26, 2004, the effective date of service connection, the criteria for a rating in excess of 20 percent for the Veteran's right lower extremity disability manifested by pain and weakness have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.32, 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, as relevant to the Veteran's claims of entitlement to increased ratings for residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIV, with fracture of the left femur and 1.25 inch shortening of the left lower extremity, and for fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee, a letter sent in April 2004, prior to the February 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, other letters, such as in May 2006, advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

The Board notes that the notice regarding information necessary to establish a disability rating and an effective date were sent to the Veteran after the February 2005 rating decision on appeal.  However, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the above-noted letter was issued, the Veteran's claims were readjudicated in the November 2006 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

With regard to the claims for increased rating for a lumbar spine disability and right lower extremity disability, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the November 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, he was afforded VA examinations in December 2004, October 2007, and February 2012 in order to assess the severity of his disabilities on appeal.  The Board finds that these examinations are sufficient to determine the nature and severity of the lumbar spine disability, and disabilities of the lower extremities.  The Board notes the Veteran's statements that the December 2004 VA examination is inadequate because the examiner would not take him seriously when he stated that he had pain on palpation and manipulation of the spine and legs; the Veteran contends that the examiner was generally rude and belittled his disabilities and that the examiner did not take seriously the Veteran's statements that he had pain in his legs since service.  However, the Veteran had two subsequent VA examinations, so any inadequacy in the December 2004 examination is mitigated.  The Board has also carefully reviewed the February 2010 examination report and finds the RO substantially complied with the requirements articulated in the Board's remand.
See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Generally, the Board finds that the VA examinations cited above offer clear conclusions with supporting data and provide an adequate medical basis for deciding the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge clarified the issues on appeal and elicited testimony about the severity of the Veteran's disabilities.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

In statements and in his hearings before the rating office and the Board, the Veteran has stated that due to the two gunshot wounds to his left leg in service, he currently suffers from constant pain in his back and both lower extremities such that he is in constant pain, cannot sit for long without getting up, and has to shift his position often, among other complaints enumerated below.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45  (2011).  For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45  (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Lumbar Spine Disability

The Veteran's low back disability has been rated 50 percent disabling under Diagnostic Code 5242, which pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DC 5237 (2011).  Other applicable diagnostic codes include 5010, 5238, and 5243, pertaining to arthritis, spinal stenosis, and intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5010, 5238, 5243 (2011). 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Specifically, the VA and private treatment records do not demonstrate that the Veteran has been diagnosed with any of those specific conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

Turning to the evidence of record, VA treatment records reflect that in July 2003, there was a notation of arthritis and degenerative disc disease of the spine.

A May 2004 private treatment record reflects a finding of classic degenerative disc disease with radicular pain involving the posterior hip and left thigh.

A June 2004 private treatment records reflects that since 2001, the Veteran had experienced radicular pain stemming from his low back degenerative disc disease in both legs.  Physical examination of the spine showed limited range of motion.  There was some tenderness in the lower paravertebral muscles with deep palpation as well as the gluteul maximus motor unit on the left.  There was no positive straight leg raise or sciatic tension test noted.  There was no focal motor, sensory, or reflex deficit.  The diagnosis was lumbosacral degenerative disc disease L5-S1 with probable early lateral recessed stenosis accounting for the radicular pain in the left leg and some on the right.

On December 2004 VA examination, the examiner noted that the Veteran was able to get on and off the examining table without difficulty and remove his pants, with the ability to bend to reach his shoes.  However, he had exaggerated responses to any touch made by the examiner.  Examination of the back showed no paralumbar muscle spasm, no pelvic tilt or sciatic scoliosis.  Straight leg raising test was 90 degrees, bilaterally.  There were excellent dorsalis pedis, popliteal and posterior tibial pulses.  X-ray of the lumbar spine showed minimal degenerative joint disease at L5-S1with well-maintained interveretebral disc spaces.  The examiner reviewed the claims file, to include the June 2004 opinion, and found no clinical evidence of spinal stenosis or objective findings of lumbar radiculopathy.

In February 2005, a fellow serviceman stated that the Veteran's spine appeared to be crooked and he had a worsened limp.  In February 2005, the Veteran's employer submitted a statement that he noticed the Veteran groaning when going from standing to kneeling, or to stooping, or with overhead activity.  

A November 2005 private treatment record reflects that he had extremely tight thoracolumbar paraspinal muscles.  He had flexion to 10 degrees of lateral flexion and no flexion beyond neutral to the right.  He was unable to complete forward flexion or extension due to balance problems.  

Private treatment records reflect that in March 2006, he reported back pain that radiated into both thighs and legs.  There was a positive sciatic tension test on the right and the left.  In September 2006, physical examination showed forward flexion of the spine to 30 degrees, extension to 5 degrees, lateral bending to 15 degrees on the right and to 10 degrees on the left, and rotation to ten degrees on the right and to 15 degrees on the left.  Straight leg raising and sciatic tension tests were negative.  There was no focal motor reflex deficit.  X-rays showed a large, extruded disc fragment at the L3-L4 level. 

An April 2007 private record following a motor vehicle accident reflects a CTscan showing an L2 transverse process fracture which was minimally displaced and multilevel degenerative changes.

On October 2007 VA examination, he stated that his rheumatoid arthritis mostly affected his back.  His job consisted of light manual labor.  He reported symptoms of sciatica that radiated down his low back into both thighs.  Physical examination revealed no paraspinal muscle spasm.  The diagnosis was degenerative osteoarthritis of the lumbar spine with radiating pain into the bilateral lower extremities.

A November 2010 private treatment record reflects a finding of bilateral paraspinal muscle spasm and tenderness.    There was limited and painful flexion to 30 degrees, extension was to 0 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation was to 5 degrees.  There was a negative straight leg raising test.

On February 2012 VA examination, the Veteran reported that his back would sometimes flare up and was at times sore, sensitive, and painful.  The pain was in the central low back and would sometimes radiate around the sides and down the legs, the left more than the right.  The pain was sharp and pulsating.  He had flare-ups when he would move "one way or another."  He would experience a quick sharp ache or a toothache feeling that would last a few hours to a few days.  He would take a hot shower or rest, but there was no clear indication that he had been instructed to seek bed rest by a physician.   Range of motion of the spine reflected forward flexion to 55 degrees without objective evidence of painful motion,  extension to 20 degrees, without pain, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees or greater, all without pain.  After three repetitions, forward flexion was to 20 degrees, extension was to 20 degrees, right and left lateral flexion was to 15 degrees, and right and left lateral rotation was to 30 degrees or grater.  There was functional loss on repetition in terms of less movement, fatigability, pain, deformity, and interference with sitting, standing, or weight bearing.  There was muscle spasm present.  He was noted be extremely guarded with motion on testing.  He reported that he could only complete tasks in his job with the assistance of other employees.  The examiner felt that the Veteran's findings on examination were inconsistent with his own reports of functional ability, such as starting fires at work and cleaning restrooms.  The examiner felt that the Veteran engaged in exaggerated pain responses.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, the Board finds that the Veteran is not entitled to a higher rating based upon range of motion testing at any time during the pendency of the appeal.  There has been no indication that he has been diagnosed with or suffers from a disability resulting in unfavorable ankylosis of the entire thoracolumbar spine.  Specifically, range of motion testing has not shown such a significant impairment.  Rather, on VA examination, he has been able to flex his spine.  He has been observed on VA examination to exaggerate his inability to flex or extend his spine on more than one occasion.  Overwhelmingly, he has been shown to have spinal movement, not resulting in ankylosis.

The Board next turns to the question of whether the Veteran is entitled to higher ratings based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

In this case, although the Veteran has stated that he experiences stiffness in the low back, there is no evidence of any incapacitating episodes as defined by VA regulation.  Because there is no evidence that the Veteran's physician has prescribed bed rest in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant higher ratings based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, as was already discussed above, the medical evidence includes range of motion studies that do not demonstrate that motion is limited beyond the currently assigned ratings under the applicable general rating formula. 

With regard to any related neurological manifestations related to the low back disability, to include the Veteran's radicular complaints, that analysis will take place in the following sections.

Fascial Defect of the Left Thigh with Muscle Herniation and Left Lower Extremity Weakness and Pain

The Veteran's fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee, has been rated as 20 percent disabling prior to October 30, 2007, and as 30 percent disabling since, under Diagnostic Codes 5326-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).   DC 5326 pertains to a muscle hernia, extensive.  DC 8520 pertains to incomplete paralysis of the sciatic nerve.  

The Veteran's left knee has also most recently been rated pursuant to DC 5261, which pertains to limitation of extension of the knee, though that code is not reflected in the rating decisions.  

 DC 5326 directs that a muscle hernia, extensive, without any other injury to the muscle, should be rated as 10 percent disabling.  

With regard to DC 8520, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 
When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123  (2011). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

DC 5261 directs that a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 45 percent rating is warranted for extension limited to 45 degrees.  

In light of the Veteran's flexion contracture that has been medically linked to his service-connected gunshot wounds to the left thigh, the Board will also take into consideration DC 5260, which pertains to limitation of flexion of the knee.  

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  
Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Turning to the evidence of record, VA treatment records reflect that in July 2003, there were no focal, motor, or sensory deficits on neurological examination.  

A May 2004 private treatment record reflects symptoms of pain involving the left knee.  His left knee had been found to be normal by the VA.

A June 2004 private treatment records reflects that following a gunshot wound to the left thigh, resulting in a through and through wound, he experienced a secondary herniation of the vastus lateralis through the fascia of the left thigh that was repeated in 1972.  Physical examination showed no effusion or decreased range of motion of the knee.

On December 2004 VA examination, physical examination showed excellent dorsalis pedis, popliteal and posterior tibial pulses.  X-rays of the left thigh showed a well-healed fracture of the midshaft of the femur with varus deformity with multiple small metallic fragments in the soft tissue.  

A November 2005 private treatment record reflects that the Veteran had constant pain in his left thigh.  His left leg would give out on him.  He had used a left shoe support to even out the legs but that had not helped.  The Veteran was able to walk but with a significant limp.  Examination of the left lower extremity showed -7 degrees of active knee extension, 35 degrees internal rotation and 20 degrees external rotation.  He had 147 degrees of supine knee flexion.  Straight leg raising was to 90 degrees.  Manual muscle testing showed 4/5 on knee extension and straight leg raising and 4+/5 on flexion of the feet.

VA treatment records reflect that in June 2006, the Veteran reported leg weakness when awaking in the morning.  There was no lab evidence of muscle disease.

Private treatment records reflect that in March 2006, the Veteran reported that his left leg had given out unexpectedly two to three times resulting in falls.  There was no motor sensory deficit or asymmetric muscle atrophy.  

On October 2007 VA examination, the Veteran reported having weakness in the left lower extremity as well as stiffness in the left hip and knee.  He stated that he walked on the outside of the left foot which was painful to the lateral side of the foot.  His left knee would occasionally swell and give way.  He felt that his knee was fatigable and could not last throughout the work day.  Physical examination revealed that he walked on the lateral border of his left foot.  There was a varus configuration to his left foot/thigh.  Range of motion the left knee was to -16 degrees extension and 95 degrees flexion.  The knee was stable to varus and valgus stress.  There was no indication of instability or joint line tenderness.  There was crepitus.  Straightening of the knees caused radicular pain.  Neurological examination showed 2+ reflexes and 1+ ankle jerk.  There was a positive straight leg test, worse on the left.  The diagnosis was status post open fracture of the left femur secondary to gunshot wound, treated with several debridements and hip casting, and second gunshot wound to the posterior thigh affecting the hamstrings with palpable defect in the area of the gunshot.  Leg length discrepancy was 1.8 centimeters.  

An August 2008 statement from the Veteran's private physician reflects that the Veteran has limitation of motion of the left knee, weakness, and ease of fatigability due to chronic pain.  The strength in his hip and knee were in the 4/5 range.  

A November 2010 private treatment record reflects the Veteran's complaints that his left thigh would become weak and occasionally give out on him and would be fatigued.  Physical examination showed no apparent limitation in mobility but he walked with an antalgic gait and slight limp.  Motor examination showed 3/5 in the hip flexor, 3/5 in the knee flexor, 4/5 ankle dorsiflexor, 4/5 in great toe extension, and 4/5 in ankle plantar flexion.  Sensory examination showed impairment at the L3, L4, and L5 levels.  Deep tendon reflexes were normal.  There were crepitus of the knee and abnormal muscle tone.  Flexion was to 95 degrees with pain.  There was no instability of the knee.  There was pain on extension to -10 degrees.  The doctor found arthritis in the knee which he felt was due to walking on a shorter leg for many years.

On February 2012 VA examination, the Veteran reported that his leg and knee hurt and at night and the leg would pulsate with pain.  His left knee would give way and had swelling and pain.  There was no clicking.  He would have trouble rising from a squatting position.  Reflex testing was 2+.  Sensory examination was decreased at the upper thigh, thigh/knee, lower leg/ankle, and foot/toes.    Straight leg raising was positive.  However, physical examination resulted in a finding of no radiculopathy on the left side.  The examiner felt that although the Veteran had subjective complaints that correlated with radiculopathy, the objective findings did not result in a diagnosis of left-sided radiculopathy.  Range of motion of the knee was to 90 degrees, extension lacked 10 degrees.  X-ray examination showed mild degenerative changes of the knee.  

In a May 2012 VA examination addendum, the examiner concluded that the Veteran had a slight neurological disability of the left leg.

In this case, the Board finds that higher ratings are not warranted.  Prior to October 30, 2007, the Veteran did not show limitation of extension or flexion of the knee to warrant a rating higher than 20 percent.  Rather, limitation of flexion of the knee was greater than 60 degrees and limitation of extension of the knee was less than 15 degrees.  Since October 30, 2007, there is evidence of extension limited to 16 degrees, which warrants the current 30 percent rating.  Flexion of the knee has not warranted a separate compensable rating at anytime during the appeal period.

A separate rating for left knee arthritis is not for application here, as the Veteran has already been rated for limitation of motion of the knee joint and thus, because his rating is predicated on limitation of motion, a separate rating for left knee arthritis is not for application.  38 C.F.R. § 4.71a, DC 5003 (2011).

The Board notes that the Veteran's left knee disability has also, in the past, been rated under DC 8520 which applies to neurological deficits.  However, the Board finds that the more appropriate rating throughout the appeal period is under DC 5261.  The Board finds such because the medical evidence does not demonstrate a neurological impairment of the left leg.  The weakness of the left leg and other muscular deficits are already accounted for by the 40 percent rating under DC 5314, pertaining to muscle injuries, discussed in the next section.  Radiculopathy of the left leg has not been found and a neurological impairment that could be considered to be separate from the muscular symptoms is also not present in this case.  Thus, the more appropriate rating is under DC 5261. 

 A separate rating is not warranted under DC 5326 because there has been shown an injury to the muscle other than muscle herniation, and the Veteran has been duly compensated for such injury.  Thus, a separate rating under DC 5326 is not applicable in this instance.   38 C.F.R. § 4.73, DC 5326 (2011).  

Gunshot Wound to Left Thigh with Fracture to Left Femur, Injury to Muscle Groups XIII and XIV, and Shortening of Left Leg

The Veteran's gunshot wounds to the left thigh with fracture to the left femur and injury to muscle groups XIII and XIV has been rated as 40 percent disabling under Diagnostic 5314, which pertains to muscle injuries to Group XIV.  

Diagnostic Code 5314 provides a 10 percent rating for moderate muscle injury, a 30 percent rating for a moderately severe muscle injury, and a 40 percent rating for a severe injury.  38 C.F.R. § 4.73 (2011).

Diagnostic Code 5313, which is also applicable, provides for the same, a 10 percent rating for moderate muscle injury, a 30 percent rating for a moderately severe muscle injury, and a 40 percent rating for a severe injury.  38 C.F.R. § 4.73 (2011).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold or fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  
The criteria for rating severe disability of muscles are as follows.  Type of injury: Through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint: Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings: Ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2011). 

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2011). 

Turning to the evidence of record, a July 2003 private treatment record reflects that on bone length scanogram, there was an overall left leg discrepancy of 2.8 centimeters, most notably at the femur level.  The Veteran stated that he could not lie on his left side.

A June 2004 private treatment record reflects that following a gunshot wound to the left thigh in Vietnam, which resulted in left femoral fracture, the wound healed and resulted in left leg length loss of one and a quarter inches.  Examination of the left thigh showed a well-healed wound, good quad development.  His left calf was one inch shorter than the right as sequalae from the gunshot wound with limited ambulation.  

On December 2004 VA examination, no residuals or infection were found related to the gunshot to the left femur.

On October 2007 VA examination, the Veteran reported a dull pain rated as moderate in the left thigh.  The lateral thigh where the gunshot wound was located occasionally turned red but had not drained in two to three years.  He reported difficulty walking related to the lateral thigh pain, especially in the area of the gunshot wound.  He felt that his hamstring muscles and quadriceps muscles were injured by the two gunshot wounds.  He felt that his daily activities were limited by fatigue and limited range of motion.  He had difficulty with heavy lifting and stair climbing.  Physical examination revealed strength of 4/5 in the hip flexors, with easy fatigability, 4/5 in the quadriceps, with fatigability, 4/5 in the abductors, with fatigability, and 4/5 of the hamstrings, with severe pain.  The diagnosis was status post muscle herniation with repair of the left thigh.

On February 2012 VA examination, he reported sensitivity to touch and tingling in the left thigh to the knee.  He had intermittent numbness or decreased sensation in the left thigh.  Muscle strength testing was 4/5 in the left hip, knee, ankle, and toe.  There was no muscle atrophy.  The muscles affected were group XIII and group XIV.  There was some loss of muscle substance.  There was associated loss of power consistently and weakness consistently.  There was no indication of lowered threshold of fatigue, fatigue pain, impairment of coordination, or uncertainty of movement.  The examiner commented that there was an obvious but mild deformity to the lateral thigh musculature and some loss of muscle mass of the left vastus lateralis.  

In a May 2012 VA examination addendum, the examiner described the muscle herniation to be a slight disability at present.  There was no functional impairment to either muscle group.

38 C.F.R. § 4.55(e) states:  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  Thus, in this case, separate compensable ratings for the gunshot wounds to Muscle Group XIII and Muscle Group XIV are not warranted, as the first group affects the extension of the knee and the latter group affects the abduction of the hip.  Moreover, because the Veteran is already in receipt of the highest rating available under the criteria for both muscle injuries, that of severe, any higher rating is not warranted in this case. 

Furthermore, although the Veteran has been shown to have a shortened left leg, the note accompanying DC 5275 dictates that a rating for a shortened extremity should not be combined with other ratings for fracture or faulty union in the same extremity.  38 C.F.R. § 4.71a, DC 5275 (2011).  Accordingly, because the Veteran is already in receipt of a rating for a fracture to the left leg due to the gunshot wounds, a rating pursuant to DC 5275 is not for application.  

Lastly, the Board finds that a higher rating for a disability analgous to amputation of the left leg is not warranted because the Veteran has been shown to walk with only a mild limp and is able to use his left leg to walk, sit, and complete physical activity.  Thus, a higher rating is not warranted pursuant to 38 C.F.R. § 4.71a, DC 5161 or any other amputation criteria.  

Right Leg Weakness and Pain

The Veteran's right leg weakness and pain is currently rated based upon neurological manifestations under Diagnostic Codes 8620-8520, which pertain to complete and incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8620-8520 (2011).

The Board notes that the Veteran also suffers from arthritis and other musculoskeletal complaints related to the right knee.  However, the right knee arthritis or any other right knee disability has not been medically determined to be related to the lumbar spine disability or gunshot wounds to the left thigh on a secondary basis and thus, there is no current service-connected right knee disability.  Rather, there is a service-connected right lower extremity disability with pain and weakness.  From a review of the claims file, it is apparent that in November 2005, the Veteran submitted a claim for right leg and knee radiculopathy as secondary to his lumbar spine disability.  In November 2006, the RO granted service connection for a right lower extremity disability based upon the neurological deficits demonstrated in private treatment records in 2006.  Thus, the Board finds that arthritis of the right knee, and other musculoskeletal findings related to the right knee, are not at issue in the current appeal.  Rather, the Veteran appealed the November 2006 rating decision that granted a 20 percent rating for moderate incomplete paralysis of the right lower extremity.  To the extent that any claim for a right knee disability may still be pending, the Board refers that claim to the RO.

Turning to the evidence of record, a May 2004 private treatment record reflects complaints of pain sometimes involving the right knee.

A June 2004 private treatment record showed no effusion or decreased range of motion of the right knee and leg.

On December 2004 VA examination, physical examination showed excellent dorsalis pedis, popliteal and posterior tibial pulses.

A November 2005 private treatment record reflects that for the previous six months, the Veteran had begun to experience right lower extremity pain.  The pain had recently been constant.  Straight leg raising was to 90 degrees.  Manual muscle testing showed 4/5 on straight leg raising, 4/5 on knee extension, and 4+/5 on flexion of the feet.

A December 2005 private treatment record reflects the Veteran's complaints of sharp pain in the right lower extremity associated with his low back disability.  The knee would give out.  Patrick's, facet loading, and straight leg raising were negative.  In January 2006, the Veteran underwent a lumbar epidural injection due to right L2-L3 radiculopathy.

A March 2006 private treatment record showed no motor sensory deficit or asymmetric muscle atrophy of the right leg, though there was a positive sciatic tension test.

On October 2007 VA examination, the Veteran complained of instability in the right lower extremity, but no locking.  He complained of decreased range of motion.  He reported pain that mostly radiated from his right hip down to his right knee.  He felt that he had decreased range of motion and endurance of the right knee, with weakness.  Straightening of the knees caused radicular pain.  Physical examination revealed strength of 4/5 in the hip flexors, with easy fatigability, 4/5 in the quadriceps, with fatigability, 4/5 in the abductors, with fatigability, and 4/5 of the hamstrings, with severe pain.  Neurological examination showed 2+ reflexes and 1+ ankle jerk.  There was a positive straight leg test.

A November 2010 private treatment record reflects that motor examination was 5/5.  There were no sensory deficits.  Reflexes were normal.

On February 2012 VA examination, the Veteran stated that he noticed that he was beginning to drag his right foot.  His leg and knee hurt and at night the leg would pulsate with pain.  Muscle strength examination was 5/5 throughout the leg.  There was no muscle atrophy.  Reflex testing was 2+ on the left.  Sensory examination was decreased at the thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising was negative.  Physical examination resulted in a finding of mild radiculopathy on the right.  

In a May 2012 VA examination addendum, the examiner concluded that the Veteran had a slight neurological disability of the right leg.

In this case, the Board finds that the Veteran's pain and weakness of the right lower extremity cannot be considered severe such that a higher rating would be warranted.  In May 2012, the VA examiner considered the neurological deficit to be mild in degree.  The remainder of the treatment records, while showing a diagnosis of right leg radiculopathy, show muscle strength of 4/5, indicative of a mild to moderate disability, with limited neurological findings.  Accordingly, the Board finds that a higher rating for the right lower extremity disability is not warranted in this case.

III.  Other Considerations

The Veteran contends that his lumbar spine disability and left and right lower extremities flare up after prolonged standing, walking, or sitting and on physical activity.  However, even if the Veteran does experience flare-ups of these disabilities, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the left or right knee would be restricted by pain or other factors to warrant higher ratings based upon limitation of motion, or that a more severe neurological impairment would be demonstrated, or that the lumbar spine would be ankylosed.  Specifically, the Board is in receipt of VA examinations that factor in findings related to any additional functional limitations on repetitive use.  On each examination, but for the 2004 examination, the Veteran described pain on repetitive motion, and such findings of fatigability, weakness, and pain were made.  However, the Board finds that those additional losses are taken into consideration by the rating for a severe muscle disability of the left leg, a moderate neurological deficit of the right leg, and a severe disability rating of the lumbar spine.  Additionally, there were no findings of additional limitation of extension or flexion of the left knee that would warrant a higher rating under DC 5260 or DC5261.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the left or right knee being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran has described pain on motion, the medical evidence of record does not demonstrate that painful motion has constituted the necessary functional loss for a higher rating.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was adjudicated by the RO in February 2009 and the Veteran has since stated that he no longer was pursuing such a claim because he was working.  The evidence does demonstrate that he is employed full-time.  Thus, a claim for TDIU is not presently before the Board and has not been raised by the record.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board notes the Veteran's arguments that his service-connected disabilities cause him to take many days off from work such that he uses all of his sick leave, annual leave, and compensatory leave.  The Board takes into account his employer's statements that he has to be accommodated by others when tasked with any heavy lifting.  However, the Board finds that there is no evidence of excessive interference with employment.  The Veteran's supervisor has made it clear that he will continue to accommodate the Veteran and that he values the Veteran as an employee.  The Veteran is still able to complete the tasks of jobs with help from others which does not seem to be a problem in his work place.  Using paid leave does not raise this case to the element of marked interference.  There is no indication of lost wages.  Moreover, there is no evidence the Veteran has been demoted due to his disabilities.  Thus, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

A rating in excess of 50 percent for a lumbar spine disability is denied. 

A rating in excess of 40 percent for residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIV, with comminuted fracture of the left femur and 1.25 inch shortening of the left lower extremity is denied.

Prior to October 30, 2007, a rating in excess of 20 percent for fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee is denied.

Since October 30, 2007, a rating in excess of 30 percent for fascial defect of the left thigh with muscle herniation, with left lower extremity weakness and pain, to include flexion contracture of the left knee is denied.

A rating in excess of 20 percent for right lower extremity weakness and pain is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


